Citation Nr: 0607272	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-13 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to the assignment of a higher disability 
evaluation for sinusitis, initially evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to June 
1977.  She also has service with a unit of the National 
Guard.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Houston, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran testified at a hearing at the RO, San Antonio, 
Texas, before the undersigned Veterans Law Judge in August 
2004.

The issue concerning service connection for bilateral knee 
disorders was remanded by the Board in December 2004 for 
further development.  It has been returned to the Board for 
review.  

The issue of entitlement to the assignment of a higher 
disability evaluation for sinusitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence of record does not establish that the veteran 
has chronic bilateral knee disorders linked to service on any 
basis.


CONCLUSION OF LAW

A chronic bilateral knee disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in June 
2003.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The letter advised the appellant what information and 
evidence was needed to substantiate the claim.  The letter 
also advised her what information and evidence must be 
submitted by her, namely, any additional evidence and 
argument concerning the claim and enough information for the 
RO to request records from the sources identified by the 
appellant.  In this way, she was advised of the need to 
submit any evidence in her possession that pertains to the 
claim.  She was specifically told that it was her 
responsibility to support the claim with appropriate 
evidence.  Finally the letter advised her what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

Additionally, a supplemental statement of the case (SSOC) in 
April 2005 readjudicated the claim after the content-
compliant notice had been provided, and without "taint" 
from prior adjudications.  Therefore, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  
The Board notes that the veteran submitted duplicate medical 
evidence subsequent to the issuance of the most recent SSOC.  
As her contentions and this medical evidence have been 
reviewed by the RO previously, the Board will not remand the 
case in order for additional review by the RO.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

With respect to the first element of Hickson, in order to be 
considered for service connection, on either a direct or 
secondary service connection basis, a claimant must first 
have the disability for which service connection is sought.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Analysis

The veteran's service medical records do not show any 
complaints, findings, or diagnoses regarding a knee 
disability.  

The record contains a June 2000 DD Form 689, Individual Sick 
Slip which shows that during National Guard training, the 
veteran reported that she stepped in a hole.  She was given 
Ibuprofen and advised not to run, climb, or march for a few 
days.  

VA outpatient record dated in June 2000 show that the veteran 
complained of right ankle pain and bilateral knee pain.  She 
reported that she injured her right ankle when she stepped in 
a hole 2 months previously.  Besides spraining her right 
ankle, she stated that she fell on her knees.  She indicated 
that her knees continued to hurt.  The diagnosis was right 
ankle pain and bilateral knee pain.  

VA outpatient records dated in July and August 2001 show that 
the veteran complained of bilateral knee and right ankle 
pain.  An August 2001 X-ray of the left knee was within 
normal limits.  The diagnoses included left knee arthralgia.  

A VA clinical record dated in August 2002 shows that the 
veteran has continued her complaints of bilateral knee pain.  

Service connection was granted for right ankle sprain in a 
November 2003 rating action.

The veteran provided testimony at a personal hearing held 
before the undersigned Veterans Law Judge in August 2004.  
She reported that she stepped in a hole while she was 
escorting a reporter to the command center.  She twisted her 
right ankle and went down on both knees.  Later on that 
afternoon she experienced swelling in her knees and right 
ankle.  Since then she has had problems with her knees.  She 
testified that her primary physician stated that her knee 
problems were secondary to her right ankle injury.  

Pursuant to a Board remand, VA examination was conducted in 
February 2005.  The diagnosis was bilateral knee pain, 
without evidence of significant objective findings but 
subjective complaints of pain.  In regards to the question 
whether a bilateral knee disorder was related to the 
service-connected right ankle disability, the physician 
concluded that they were unrelated.  The examiner stated:

A careful review of this veteran's 
history and service medical records fail 
to demonstrate any significant 
correlation between the ankle problem 
which she was diagnosed and treated for 
while on active duty and her current 
complaints of bilateral knee pain.  Given 
the fact that she does not have any 
significant alteration of gait as a 
result of the ankle problem, it is 
unlikely that she has sustained any 
significant "secondary" injury of 
either knee.  It is also unlikely that 
both knees would be equally affected as 
they are very similar in terms of pain 
response.  Also given the fact that the 
veteran's right ankle is the one which is 
service connected and most painful one 
would expect that any alteration in gait 
would on a biomechanical basis affect the 
right knee more severely.  This is not 
the case with this veteran's subjective 
complaints.

In light of the paucity of objective 
findings, the only support for this 
veteran's claim of bilateral knee pain 
secondary to the service-connected ankle 
problem are subjective ones provided by 
the veteran.

With respect to the first element of Hickson, current 
disability, the preponderance of the medical evidence 
indicates that the veteran does not have a current bilateral 
knee disability.  In this regard, the Board notes that while 
diagnoses include bilateral knee pain and left knee 
arthralgia, such diagnoses are not indicative of a disability 
due to disease or injury.  These are diagnoses of pain, which 
is not a disability due to disease or injury.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").

The report of the VA examination conducted in 2005 indicates 
that no knee pathology was identified.  X-rays have been 
within normal limits.  While the veteran has claimed, both on 
examination and before the Board, that she has a knee 
disorder that began during service, the competent medical 
evidence does not identify such disability.

Furthermore, even if the evidence could be favorably 
construed such as to allow for a finding of a current 
bilateral knee disability, there is no competent medical 
evidence to relate such disorder to service.  Rather, the 
February 2005 VA opinion report specifically states that 
there is no indication of any causal relationship to service.

The Board notes that the veteran reported at her personal 
hearing and in written statements that private physicians 
have indicated that she has a knee disability secondary to 
her right ankle disability.  However, a review of the records 
does not show that a diagnosis has been made regarding a 
bilateral knee disability, let alone an opinion that it is 
secondary to a right ankle disability.  The undersigned 
Veterans Law Judge advised her that she should provide 
written medical opinion from her private physician to 
corroborate her statements.  However, the veteran's 
representative, in December 2005, advised the Board that the 
she has submitted all the evidence from her physicians.  The 
Board points out that "hearsay medical evidence" is not 
competent evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In the absence of a current disability the Board finds that a 
preponderance of the evidence is against the claim, and 
service connection for a bilateral knee disorder is denied.


ORDER

Service connection for bilateral knee disability is denied.


REMAND

In December 2003, the RO notified the veteran of the grant of 
service connection for sinusitis.  In May 2004, the veteran, 
in essence, indicated that she disagreed with the assignment 
of the 0 percent evaluation.  The RO has not issued a 
statement of the case (SOC) on the issue of the initial 
evaluation for sinusitis.  Where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case (SOC) with respect to the initial 
disability evaluation for sinusitis.  The 
veteran is advised that a timely 
substantive appeal will be necessary to 
perfect the appeal to the Board.  
38 C.F.R. § 20.302(b).  Then, only if the 
appeal is timely perfected, this issue is 
to be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


